Case 2:19-cv-10945-PSG-JEM Document 13
                                    15 Filed 06/04/20
                                             06/05/20 Page 5
                                                           1 of 8
                                                                2 Page ID #:88
                                                                          #:94


  1   Arturo E. Matthews, Esq. (State Bar No. 145232)
      Matthews Law Firm, Inc.
  2   2522 Chambers Road, Suite 100
      Tustin, California 92780
  3   Phone:       (714) 647-7110
      Fax:         (714) 647-5558
  4   Email: aem@matthewsfirm.net                              6/5/2020
  5   Attorney for Petitioner
      MBA COMMUNITY LOANS PLC
  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11   MBA COMMUNITY LOANS PLC, an                 Case No. 2:19-CV-10945 PSG (JEMx)
 12   Irish public limited liability company,

 13                      Petitioner,              [PROPOSED] JUDGMENT
 14
                                                  CONFIRMING FOREIGN
            vs.                                   ARBITRAL AWARD
 15

 16   AMANDA VAN ANNAN, an                        [9 U.S.C. § 207]
      individual,
 17                                               Date:      May 18, 2020
 18                      Defendants.              Time:      1:30 p.m.
                                                  Courtroom: 6A
 19

 20

 21

 22         The Court, upon consideration of the papers in support of, and in opposition
 23   to, all pleadings and evidence on file pertaining to the Petition to Confirm Foreign
 24   Arbitral Award issued in the Arbitration Matter between MBA Community Loans
 25   PLC, an Irish public limited liability company, as Petitioner, and Amanda Van
 26   Annan, as Respondent, London Court of International Arbitration, LCIA Case
 27   No.183992, including the Final Foreign Arbitration Award issued by the Arbitrator
 28
                                                1
                                       [PROPOSED] JUDGMENT
Case 2:19-cv-10945-PSG-JEM Document 13
                                    15 Filed 06/04/20
                                             06/05/20 Page 6
                                                           2 of 8
                                                                2 Page ID #:89
                                                                          #:95


  1   on March 15, 2019 (the “London Award”), and for good cause shown, orders as
  2   follows:
  3         IT IS HEREBY ORDERED, ADJUDGED, DECREED THAT: 1. In
  4   conformity with the terms of the London Award, and in accordance with the New
  5   York Convention of 1958, on the Recognition and Enforcement of Foreign
  6   Arbitral Awards, and 9 U.S.C. §201, et seq., and having found, pursuant to 9
  7   U.S.C §207, that none of the grounds for refusal or deferral of recognition of the
  8   award exist, the Court hereby confirms the London Award dated March 15, 2019,
  9   and enters Judgment as follows:
 10         Amanda Van Annan is ordered to pay to MBA Community Loans PLC the
 11   amount of: (1) $62,706.61, representing principal and pre-Award interest due
 12   from Respondent to Petitioner; (b) daily interest of $16.29 from the date of the
 13   Award (March 15, 2019) until the date of actual payment; (c) attorneys’ fees and
 14   costs through the date of the Award of $21,872.98; and (d) costs of suit, including
 15   reasonable attorneys’ fees, incurred in enforcing the Award.
 16         IT IS SO ORDERED AND ADJUDGED.
 17

 18   Dated: 6/4/2020
 19
                                        ________________________________
                                        The Honorable Philip S. Gutierrez,
 20                                     United States District Judge
 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
                                        [PROPOSED] JUDGMENT
